Citation Nr: 0431151	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to October 
1968.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in February 2002.  A 
statement of the case (SOC) was issued in April 2002, and the 
veteran's representative filed a substantive appeal later 
that month.    

In April 2003, during the pendency of this appeal, the 
veteran appointed as his agent for purposes of representation 
Mr. Brooks S. McDaniel.  The Board recognizes this 
appointment.    

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2004). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

An August 2001 treatment record from a VA physician at the VA 
Medical Center (VAMC) in Salem, Virginia documents a 
diagnosis of PTSD.  Additionally, March 2001 records from a 
registered care technologist at the Salem VAMC document the 
veteran's ongoing treatment for PTSD through group therapy.  
However, further RO action is needed to ascertain whether 
there is credible supporting evidence that a claimed in-
service stressor occurred, and, if so, whether there is a 
medical link between any corroborated stressor and the 
veteran's current symptoms.     

With regard to establishing an in-service stressor to support 
a diagnosis of PTSD, the Board notes that the veteran and his 
representative have alleged that the veteran has participated 
in combat, and that his claimed in-service stressful 
experiences occurred during his involvement in combat.  The 
veteran's Form DD-214 documents that his occupational 
specialty during service was as wireman, and also that during 
service he received an expert rifle badge, a Vietnam Service 
Medical with 2 Bronze Service Stars, and a Vietnam Campaign 
Medical with Device; the Board points out that none of these 
military awards or decorations specifically demonstrate 
combat duty.  The veteran and his representative have 
alleged, however, that as a wire repairman in Vietnam, the 
veteran routinely traveled out to the field to repair radio 
equipment, and that this frequently led to "hostile action" 
on the part of the enemy that "result[ed] in combat 
injuries, and death."  They have also contended that the 
veteran participated in at least two military operations, 
which were documented by the veteran's receipt of the Vietnam 
Service Medal and Vietnam Campaign Medal, and that he 
participated in these operations notwithstanding that his 
occupational specialty involved providing support to infantry 
units.  In substantiation of these contentions, the veteran 
and his representative have submitted the unit history 
reports of the veteran's maintenance battalion, and of the 
infantry division for which the veteran's battalion provided 
support; with respect to the latter unit history, the veteran 
has identified at least three military campaigns mentioned 
therein, for which he specifically recalls having had some 
participation.    

The RO has also made attempts itself to obtain additional 
information with regard to the veteran's claimed in-service 
stressful experiences.  However, the RO has regarded the 
veteran's claimed stressful experiences as noncombat-related 
stressors (notwithstanding the veteran's contention 
concerning his combat action).  Prior development includes 
contacting the United States Armed Services Center for 
Research of Unit Records (CURR) in an attempt to 
independently corroborate these claimed experiences.  

In April 2003, CURR responded that the RO had provided 
insufficient information for it to complete its search for 
any pertinent service records; the claims file does not show 
that the RO has attempted to follow-up on the response from 
CURR, or that it has requested that the veteran provide any 
further information about the alleged in-service stressful 
events.  

The Board notes, based on a review of the evidence and 
assertions currently of record, that the veteran's 
description of his in-service stressful experiences is 
lacking in essential details, including a location where and 
a time frame within which the claimed stressful incidents 
occurred.  The RO should therefore afford the veteran an 
opportunity to provide more specific information regarding 
his alleged participation in combat and alleged stressful 
experiences.   

The RO should also ensure that all the veteran's personal 
records have been associated with the record, then, if, 
necessary, and if sufficient additional information is 
received, further attempt to independently corroborate the 
veteran's claimed combat action (to which a specific 
stressful experience is related), or specific in-service 
stressful experience(s).  

If either the veteran's participation in combat (to a claimed 
stressful event is related), and/or the occurrence (a 
)specific, in-service stressful event(s) have been 
corroborated, then the RO should schedule the veteran for a 
VA examination for the purposes of determining whether the 
in-service event(s) is/are sufficient to support a diagnosis 
of PTSD.  The veteran is advised that, in keeping with VA's 
duty to assist, the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

As a final point, the Board notes that relevant records in 
connection with Social Security Administration (SSA) benefits 
may exist that have not been associated with the claims file.  
In a December 2001 letter, an attorney representing the 
veteran in a claim for SSA disability benefits noted that the 
veteran had filed a claim with SSA in March 2001, and 
furthermore that the veteran was scheduled for a January 2002 
hearing before SSA.  The claims file does not provide any 
further information regarding the disposition of the 
veteran's SSA benefits claim.  When VA is put on notice of 
the existence of SSA records, as here, VA must seek to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA 
records (to include the decision and all supporting medical 
records) should be obtained and associated with the claims 
file.  In requesting SSA records, the RO must follow the 
procedures of 38 C.F.R. § 3.159(c) (2004) as regards requests 
for records from Federal facilities.

It is also imperative that the RO obtain and associate with 
the claims file all outstanding VA medical records.  The 
claims file currently includes records from the Salem VAMC 
dated from February 2001 to March 2002.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Salem VAMC since March 
2002, following the procedures prescribed in 38 C.F.R. 
§ 3.159(c)(2) (2004) as regards requesting records from 
Federal facilities.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA the 
records pertinent to the claim filed by 
the veteran for SSA disability benefits as 
well as the medical records relied upon 
concerning that claim.  The RO must follow 
the current procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.	The RO should obtain from the Salem 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's claimed PTSD since March 2002.  
The RO must follow the current procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should undertake appropriate 
action, to include contact with the 
National Personnel Records Center (NPRC), 
to ensure that all of the veteran's 
service personnel records are associated 
with the claims file.

4.  The RO should give the veteran an 
additional opportunity to provide 
information regarding the alleged in-
service stressful experience(s) that led 
to his PTSD.  The RO should request that 
the information the veteran provides is as 
specific as possible, to include the dates 
(month and year), assigned unit, location, 
and the full names of individuals injured 
or killed for each of the events in 
question.  

5.  If the veteran provides sufficient 
additional information, and additional 
action to independently verify the 
veteran's combat action/stressors is 
needed, the RO should request that CURR 
attempt to verify the veteran's alleged 
combat actions and/or any specific, in-
service stressful experiences.  The RO 
should forward to this contacted entity 
all supporting evidence (to include any 
probative evidence submitted by the 
veteran).  The RO should also follow up on 
any additional action suggested by CURR. 

6.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the RO should prepare a 
report detailing the nature of any combat 
action (to which a purported stressor is 
related) and/or specific noncombat-related 
stressful experience(s) that has been 
verified.  This report is then to be added 
to the veteran's claims file.  If the 
above-requested development does not 
verify either combat action (to which a 
purported stressor is related), or any 
specific noncombat-related stressful 
experience(s), then the RO should so state 
in its report, skip the development 
requested in paragraphs 7 and 8, below, 
then proceed with paragraph 9.   

7.  The RO should schedule the veteran for 
an examination by a VA psychiatrist.  The 
veteran's entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, only a specifically 
corroborated in-service stressful event(s) 
may be considered for the purpose of 
determining whether exposure to such in-
service event has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner must identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

8.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

9.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

11.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


